



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Tran, 2018 ONCA 35

DATE: 20180116

DOCKET: C62366

Doherty, LaForme and Paciocco JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Nguyen Son Tran

Appellant

Zachary Kerbel and Saman Wickramasinghe, for the
    appellant

Nick Devlin, for the respondent

Heard:  January 15, 2018

On appeal from the conviction entered by Justice Chapin
    of the Ontario Court of Justice on July 15, 2014.

APPEAL BOOK ENDORSEMENT

[1]

The appeal is allowed on consent. The conviction is quashed and an
    acquittal is entered.


